Citation Nr: 0832293	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  99-06 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran had active service from December 1968 to December 
1971.  He also had service with the Florida Army National 
Guard from November 1981 to April 1986.  He died in April 
1986.  At the time of his death, the veteran had no service- 
connected disability.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appellant testified before a Veterans Law Judge (VLJ) at 
a Travel Board hearing in September 2001.  A transcript of 
that hearing is associated with the claims folder.

The Board issued a decision in July 2002 in which it denied 
service connection for the cause of the veteran's death.  The 
appellant appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court).   Pursuant to a Joint Motion for 
Remand (Joint Motion), in a March 2003 Order, the Court 
vacated the Board decision and remanded the case to the Board 
for consideration of the Veterans Claims Assistance Act of 
2000 (VCAA).  

In August 2003, the Board remanded the appeal to the RO for 
additional action.  The Board issued a decision in February 
2005, in which it again denied service connection for the 
cause of the veteran's death.  The appellant once again 
appealed that decision to the Court.  Pursuant to a December 
2006 Joint Motion, in a December 2006 Order, the Court 
vacated the Board decision and remanded the case to the Board 
for compliance with the December 2006 Joint Motion.

In April 2007, the Board remanded the case for further 
procedural development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As indicated above, the appellant presented testimony at 
Travel Board hearing before a VLJ in September 2001, however 
that VLJ is no longer employed by the Board.  As a result, 
the RO, in August 2008, offered another personal hearing to 
the appellant.  The following month, the appellant responded, 
indicating that she would like to testify at another hearing 
before a Veterans Law Judge sitting at the local RO.   

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002 & 
Supp. 2007).  Pursuant to 38 C.F.R. § 20.700 (2007), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing at 
the RO before a VLJ.  Notify her of the 
scheduled hearing at the latest address 
of record.  The appellant, and her 
representative, should be notified in 
writing of the date, time and location of 
the hearing.  After the hearing is 
conducted, or if the appellant fails to 
report for the scheduled hearing, the 
claims folder should be returned to the 
Board, in accordance with appellate 
procedures.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.   The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




